MEMORANDUM2
*605Malik and Jeanette Freeman appeal the district court’s summary judgment for defendants in their action arising from the alleged wrongful and discriminatory termination of Mr. Freeman’s employment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir. 1994), and we affirm for the reasons stated by the district court in its order filed on September 8, 1999.
We deny all pending motions and requests.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.